


Exhibit 10(t)(t)

 

Amendments to Grant Agreements Effective January 1, 2016

 

For grantees with awards outstanding as of January 1, 2016 of either restricted
stock units or performance-adjusted restricted stock units, HP Inc. (the
“Company”) has amended the Grant Agreements to provide for full vesting in the
event of the Employee’s termination of employment death and, for
performance-adjusted restricted stock units, to also provide for full vesting in
the event of the employee’s termination of employment due to total and permanent
disability. (Grant agreements for time-based restricted stock units already
provided for full vesting in the event of termination of employment due to total
and permanent disability.) Accordingly, the following provisions of any Grant
Agreement that is outstanding on January 1, 2016 are amended as reflected
below.  All other provisions of your Grant Agreement remain unchanged.

 

These amendments apply only to grants made under a Company equity plan.  Grant
agreements that were assumed by the Company pursuant to an acquisition have not
been amended and continue to be treated according to their original terms,
except to the extent modified due to the relevant acquisition.

 

Time-based Restricted Stock Units granted before January 1, 2016

 

Current Section 9

 

9.                                In the event of the Employee’s death prior to
the end of the Restriction Period, the Employee shall vest in a prorated number
of RSUs equal to the total number of RSUs, multiplied by a fraction equal to the
number of completed calendar months during which the Employee was employed
during the Restriction Period, divided by the number of months in the total
Restriction Period, less any shares that vested prior to termination, plus any
dividend equivalent payments on such vested RSUs.

 

New Section 9:

 

9.                                      In the event of the Employee’s death
prior to the end of the Restriction Period, all unvested RSUs shall immediately
vest including any amounts for dividend equivalent payments on such vested RSUs
and any such vested portion shall be delivered within 75 days of vesting.

 

Performance-adjusted Restricted Stock Units granted before January 1, 2016

 

Current Section 9:

 

9.                                      In the event that termination of
employment is due to the death of the Employee, a Pro Rata Portion of the PARSUs
shall vest. “Pro Rata Portion” for purposes of this Grant Agreement shall mean a
number of PARSUs equal to the number of PARSUs that are determined to be vested
pursuant to Section 3 above for each Segment, multiplied by a

 

--------------------------------------------------------------------------------


 

fraction equal to the number of whole months during which the Employee was
employed in such Segment, divided by the number of months in the Segment.

 

New Section 9:

 

9.                                      In the event that termination of
employment is due to the death of the Employee, all unvested portions of the
PARSUs, including any amounts for dividend equivalent payments, shall vest based
on performance at target levels and any such vested portion shall be delivered
within 75 days of vesting.

 

Current Section 11:

 

11.                               In the event that termination of employment is
due to the total and permanent disability of the Employee, a Pro Rata Portion of
the PARSUs shall vest.  The Company’s obligation to deliver the amounts that
vest pursuant to this Section 11 is subject to the condition that (a) the
Employee shall have executed a current ARCIPD that is satisfactory to the
Company, and (b) during the portion of the Performance Period following
termination of the Employee’s active employment, the Employee is in compliance
with any-post employment restrictions in the ARCIPD and does not engage in any
conduct that creates a conflict of interest in the opinion of the Company.

 

New Section 11:

 

11.                               In the event that termination of employment is
due to the total and permanent disability of the Employee, all unvested portions
of the PARSUs, including any amounts for dividend equivalent payments, shall
vest based on performance at target levels and any such vested portion shall be
delivered within 75 days of vesting.  The Company’s obligation to deliver the
amounts that vest pursuant to this Section 11 is subject to the condition that
(a) the Employee shall have executed a current ARCIPD that is satisfactory to
the Company, and (b) during the portion of the Performance Period following
termination of the Employee’s active employment, the Employee is in compliance
with any-post employment restrictions in the ARCIPD and does not engage in any
conduct that creates a conflict of interest in the opinion of the Company.

 

--------------------------------------------------------------------------------
